IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-20319
                         Conference Calendar
                           __________________

DONALD RANDLE,

                                         Plaintiff-Appellant,

versus

SUPERIOR PRODUCTS COMPANY,

                                         Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Southern District of Texas
                      USDC No. CA-H-95-0771
                       - - - - - - - - - -
                          June 27, 1995


Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     A complaint filed in forma pauperis can be dismissed sua

sponte if the complaint is frivolous.     28 U.S.C. § 1915(d); Cay

v. Estelle, 789 F.2d 318, 323 (5th Cir. 1986).     A complaint is

frivolous if it lacks an arguable basis in law or fact.          Ancar v.

Sara Plasma, Inc., 964 F.2d 465, 468 (5th Cir. 1992).          This court

reviews the dismissal for an abuse of discretion.        Id.

     "A claim for relief under section 1983 requires a showing of

two elements:    first, that the claimant has been deprived of a

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-20319
                                -2-


right `secured by the Constitution and laws' of the United

States, and second, that the deprivation was conducted `under

color of any statute . . . of any State.'"   Frazier v. Board of

Trustees of N.W. Miss. Regional Medical Ctr., 765 F.2d 1278, 1283

(5th Cir. 1985) (quoting Adickes v. S.H. Kress & Co., 398 U.S.

144, 150 (1970)), amended in other part, 777 F.2d 329 (5th Cir.

1985), cert. denied, 476 U.S. 1142 (1986).   Randle's claim

against Superior Products fails because he has failed to show

that he was injured as the result of any state action.   His sole

claim is against Superior Products, a company which Randle

described as the "distributor" of the defective product.   Randle

has not alleged that Superior is a state actor and therefore he

cannot establish that state action caused his boil to develop,

nor has he alleged any basis for jurisdiction other than § 1983.

     Randle's appeal is without arguable merit and is thus

frivolous.   Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because this appeal is frivolous, it is DISMISSED.   5th Cir. R.

42.2.